DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2019 and 01/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanif (Muhammad A. Hanif et al., “MPNA: A Massively-Parallel Neural Array Accelerator with Dataflow Optimization for Convolutional Neural Networks”, arXiv:1810.12910v1 [cs.DC] 30 Oct 2018).
Regarding claim 1, Hanif teaches a neural network accelerator comprising: 
a memory configured to store a plurality of feature data including first feature data and second feature data and a plurality of kernel data including first kernel data and second kernel data (Fig. 7A, section IV.A. DRAM and on-chip data and weight buffers, the systolic arrays receive data and weights from on-chip buffers);  
a first processing element configured to perform an operation based on the first feature data and the first kernel data and output the first feature data (Fig. 7C-D, section IV.B. Systolic Array for FC, e.g. PE at top left corner of Fig. 7D receives a first data and a first weight); 
a selection circuit configured to select one of the first feature data output from the first processing element and the second feature data output from the memory, based on a control signal, and output the selected feature data (Fig. 7C-D, the first weight received by the PE at top left corner of Fig. 7D is forwarded to the mux below at the PE, the mux receives another weight from the buffer as a second input and outputs to the PE on the second row); 
a second processing element configured to perform an operation based on the selected feature data and one of the first kernel data and the second kernel data (Fig. 7D, the left-most PE at the second row from top); and 
a controller configured to generate the control signal (Fig. 7A, Control Unit), based on a neural network characteristic associated with the plurality of feature data and the plurality of kernel data (Fig. 9, dataflow patterns based on the size of the input feature map HxW, size of the filter PxQ, Table II, Hardware configuration).
Regarding claim 2, all the limitations of claim 1 are taught by Hanif.
Hanif further teaches the neural network accelerator wherein, when the plurality of feature data are represented as a first matrix and the plurality of kernel data are represented as a second matrix, the neural network characteristic includes size information of the first matrix and size information of the second matrix (Fig. 9, dataflow patterns based on the size of the input feature map HxW, size of the filter PxQ).
Regarding claim 3, all the limitations of claim 1 are taught by Hanif.
Hanif further teaches the neural network accelerator wherein, when the first feature data are selected from the selection circuit, the second processing element is 29configured to perform an operation based on the first feature data and the second kernel data (Fig. 7C-D, the first weight received by the PE at top left corner of Fig. 7D is forwarded to the mux below at the PE, the mux receives another weight from the buffer as a second input and outputs to the PE on the second row, the PE on the second row performs the operation with the output from the mux and the input “d” from the data buffer from the left).
Regarding claim 4, all the limitations of claim 1 are taught by Hanif.
Hanif further teaches the neural network accelerator wherein, wherein, when the second feature data are selected from the selection circuit, the second processing element is configured to perform an operation based on the second feature data and one of the first kernel data and the second kernel data (Fig. 7C-D, the first weight received by the PE at top left corner of Fig. 7D is forwarded to the mux below at the PE, the mux receives another weight from the buffer as a second input and outputs to the PE on the second row, the PE on the second row performs the operation with the output from the mux and the input “d” from the data buffer from the left). 
Regarding claim 6, all the limitations of claim 1 are taught by Hanif.
Hanif further teaches the neural network accelerator wherein a first operation result generated by the first processing element and a second operation result generated by the second processing element are stored in the memory (Fig. 7A, Pooling and Activation results are stored in the Data Buffer and in DRAM).
Regarding claim 7, all the limitations of claim 1 are taught by Hanif.
Hanif further teaches the neural network accelerator wherein the first processing element and the second processing element form a systolic array structure (Fig. 7D).
Regarding claim 8, Hanif teaches a neural network accelerator comprising: 
a memory configured to store a plurality of input data including first input data and second input data (Fig. 7A, section IV.A. DRAM and on-chip data and weight buffers, the systolic arrays receive data and weights from on-chip buffers);  
a processing element array including a first processing element configured to perform an operation based on the first input data, and a second processing element configured to perform an operation based on a selected one of the first input data (Fig. 7C-D, section IV.B. Systolic Array for FC, e.g. PE at top left corner of Fig. 7D receives a first data and a first weight; Fig. 7D, the left-most PE at the second row from top); 
output from the first processing element and the second input data output from the memory (Fig. 7C-D, the first weight received by the PE at top left corner of Fig. 7D is forwarded to the mux below at the PE, the mux receives another weight from the buffer as a second input and outputs to the PE on the second row); and 
a controller (Fig. 7A, Control Unit) a controller configured to select input data (Fig. 7D, mux control inputs to each mux) to be operated in the second processing element, based on a neural network characteristic associated with the plurality of input data, based on a neural network characteristic associated with the plurality of feature data and the plurality of kernel data (Fig. 9, dataflow patterns based on the size of the input feature map HxW, size of the filter PxQ, Table II, Hardware configuration).
Regarding claim 9, all the limitations of claim 8 are taught by Hanif.
Hanif further teaches the neural network accelerator wherein the neural network characteristic includes matrix size information that is made from the plurality of input data (Fig. 9, dataflow patterns based on the size of the input feature map HxW, size of the filter PxQ, Table II, Hardware configuration).
Regarding claim 10, all the limitations of claim 8 are taught by Hanif.
Hanif further teaches the neural network accelerator wherein the first input data includes first feature data, and the second input data includes second feature data (Fig. 7D, w, d). 
Regarding claim 11, all the limitations of claim 10 are taught by Hanif.
Hanif further teaches the neural network accelerator wherein the first processing element performs an operation based on the first feature data and kernel data transferred to the first processing element, and the second processing element performs an operation based on one of the first feature data and the second feature data, and kernel data transferred to the second processing element (Fig. 7D, input d is shared/transferred to the PEs on a same row and input w are shared/forwarded to the PEs on a same column).
Regarding claim 12, all the limitations of claim 8 are taught by Hanif.
Hanif further teaches the neural network accelerator further comprising: a selection circuit configured to select one of the first input data output from the first processing element and the second input data output from the memory, based on a control signal from the controller, and provide the second processing element with the selected input data (Fig. 7D. muxes between PEs column-wise).
Regarding claim 13, all the limitations of claim 12 are taught by Hanif.
Hanif further teaches the neural network accelerator wherein the processing element array includes: a first sub-array including the first processing element; and a second sub-array including the second processing element (Fig. 7D. a number of PEs in the systolic array can be considered a sub-array).
Regarding claim 14, all the limitations of claim 13 are taught by Hanif.
Hanif further teaches the neural network accelerator wherein the selection circuit is positioned on a data path between the first sub-array and the second sub-array (Fig. 7D. the muxes are between PEs).
Regarding claim 15, all the limitations of claim 8 are taught by Hanif.
Hanif further teaches the neural network accelerator wherein the processing element array forms a systolic array structure (Fig. 7D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanif (Muhammad A. Hanif et al., “MPNA: A Massively-Parallel Neural Array Accelerator with Dataflow Optimization for Convolutional Neural Networks”, arXiv:1810.12910v1 [cs.DC] 30 Oct 2018) in view of Sakaguchi (US 2019/0205780 A1).
Regarding claim 5, all the limitations of claim 1 are taught by Hanif. 
Hanif does not explicitly teach the neural network accelerator wherein the memory is positioned between the first processing element and the second processing element.
Sakaguchi teaches a teaches neural network accelerator wherein the memory is positioned between a first processing element and a second processing element (Fig. 7, 232, [0081]  Common coefficient data can be used for four multipliers 231, and the coefficient memory 232 is shared by the multipliers 231).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the common memory of Sakaguchi to the teachings of Hanif in order to efficiently perform the multiplication operations needed for the convolution operation of the neural network accelerator (Sakaguchi [0005], [0006], [0081]).
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nam (US 2020/0285605 A1) see Figure 1, teaches a systolic array having selectors for the output data
Nam (US 2021/0011860 A1) see Figure 7, teaches a systolic array having selectors between PEs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844